                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:10-cr-260-MOC-1

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                      ORDER
                                                )
 GREGORY D. ANDERSON,                           )
                                                )
                  Defendant.                    )



        THIS MATTER is before the Court on Defendant’s pro se Motion for Relief Breach of

Plea Agreement, (Doc. No. 315), and on his pro se Motion for Relief Pursuant to Rule 60(b)(3),

6, (Doc. No. 316).

        Defendant pled guilty in this Court to conspiracy to defraud the United States, bank

fraud, HUD fraud, money laundering-concealment, and forcibly resisting arrest inflicting injury

to persons assisting the United States. On July 29, 2014, this Court sentenced Defendant to 180

months of imprisonment. (Doc. No. 241).

        Defendant appealed, and on October 21, 2015, the Fourth Circuit Court of Appeals

affirmed Defendant’s conviction and sentence and dismissed his appeal in part in an unpublished

opinion. Defendant filed a motion to vacate under 28 U.S.C. § 2255, which this Court denied on

the merits on March 12, 2019. (Doc. No. 304). Defendant appealed, and the Fourth Circuit

affirmed the denial of the motion to vacate. (Doc. No. 307).

        Defendant then filed a pro se motion to withdraw guilty plea, which this Court denied as

a successive petition on July 9, 2020. (Doc. No. 311). The Court noted further that Defendant

had already attempted to assert his claims on direct appeal and in his prior motion to vacate.

                                                    1

       Case 3:10-cr-00260-MOC-DSC Document 317 Filed 12/11/20 Page 1 of 2
Defendant has now filed two additional motions, again trying to resurrect prior arguments he

made regarding his plea agreement. Defendant’s current motions are likewise denied, as

Defendant has already raised and lost these arguments, and the pending motions amount to

successive petitions.

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Relief Breach of

Plea Agreement, (Doc. No. 315), and his pro se Motion for Relief Pursuant to Rule 60(b)(3), 6,

(Doc. No. 316), are DENIED.


 Signed: December 11, 2020




                                               2

     Case 3:10-cr-00260-MOC-DSC Document 317 Filed 12/11/20 Page 2 of 2
